United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2302
                                    ___________

United States of America,                *
                                         *
                   Appellant,            * Appeal from the United States
                                         * District Court for the Southern
      v.                                 * District of Iowa.
                                         *
Ignacio Tejeda-Perez,                    *
                                         *
                   Appellee.             *
                                    ___________

                               Submitted: December 14, 1999

                                   Filed: December 23, 1999
                                    ___________

Before WOLLMAN, Chief Judge, FAGG, Circuit Judge, and BATTEY,* District
      Judge.
                            ___________

FAGG, Circuit Judge.

      Alien Ignacio Tejeda-Perez entered the United States in 1975. Between 1980
and 1998, Tejeda-Perez committed nineteen offenses here, including second-degree
felony theft in 1989. He was deported in 1994 and again in 1995. In 1999, Tejeda-
Perez resurfaced in this country and pleaded guilty to illegally reentering the United
States after deportation in violation of 8 U.S.C. § 1326(a) (Supp. III 1997). At

      *
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota, sitting by designation.
sentencing, the Government sought a sixteen-level enhancement of Tejeda-Perez's base
offense level under U.S. Sentencing Guidelines Manual (U.S.S.G.) § 2L1.2(b)(1)(A)
(1998), which applies when the defendant has been previously deported after a criminal
conviction for an "aggravated felony." The issue in this case is whether Tejeda-Perez's
second-degree felony theft conviction is an aggravated felony conviction for the
purposes of § 2L1.2(b)(1)(A). The district court concluded it is not, because Tejeda-
Perez's one to fifteen year sentence for the conviction was suspended. The Government
appeals, and we reverse.

        To define the term "aggravated felony" for the purpose of § 2L1.2, the section's
commentary directs us to 8 U.S.C. § 1101(a)(43) (Supp. III 1997), which states an
aggravated felony includes "a theft offense . . . for which the term of imprisonment [is]
at least one year." Id. § 1101(a)(43)(G). Legislative history shows the word "is" was
mistakenly left out of the phrase. See United States v. Banda-Zamora, 178 F.3d 728,
729 (5th Cir. 1999); United States v. Graham, 169 F.3d 787, 790 (3d Cir.), cert.
denied, 120 S. Ct. 116 (1999); see also United States v. Estrada-Quijas, 183 F.3d 758,
761 (8th Cir. 1999). Before its amendment in 1996, the phrase read "a theft offense .
. . for which the term of imprisonment imposed (regardless of any suspension of such
imprisonment) is at least 5 years." 8 U.S.C. § 1101(a)(43)(G)(1994). The amendment
altered the provision "'by striking "is at least 5 years" each place it appears and
inserting "at least one year."'" Banda-Zamora, 178 F.3d at 729 (quoting legislative
history). In other words, Congress lowered the maximum penalty required to make a
theft violation an aggravated felony. See Graham, 169 F.3d at 791. The amendment
also deleted the phrase "imposed (regardless of any suspension of such imprisonment),"
in § 1101(a)(43)(G) (1994), but replaced it with a new § 1101(a)(48)(B), applicable to
the entire chapter, which provides, "Any reference to a term of imprisonment or a
sentence with respect to an offense is deemed to include the period of incarceration or
confinement ordered by a court of law regardless of any suspension of the imposition
or execution of that imprisonment or sentence in whole or in part." See Banda-Zamora,


                                          -2-
178 F.3d at 729. If this definition applies, suspended sentences count for the purpose
of defining "term of imprisonment" in § 2L1.2.

       Tejeda-Perez argues that rather than 8 U.S.C. § 1101(a)(48)(B), we should apply
U.S.S.G. § 4A1.2(b), which states a "sentence of imprisonment" does not include any
portion of a sentence that was suspended. We disagree. Section 4A1.2(b) defines
"sentence of imprisonment," rather than "term of imprisonment," and the definition is
for the purposes of computing a defendant's criminal history category. The courts that
have considered the issue agree that 8 U.S.C. § 1101(a)(48)(B), not U.S.S.G. §
4A1.2(b), applies for the purpose of defining "term of imprisonment" in U.S.S.G. §
2L1.2. See Banda-Zamora, 178 F.3d at 730; United States v. McKenzie, No. 98-5490,
1999 WL 735707, at *2 (3d Cir. Sept. 22, 1999); United States v. Chavez-Valenzuela,
170 F.3d 1038, 1039 (10th Cir. 1999). Thus, a conviction is an aggravated felony
within the meaning of § 2L1.2 if the defendant receives a sentence of at least one year,
even if the sentence is suspended. See Banda-Zamora, 178 F.3d at 730.

       This view is consistent with both 8 U.S.C. § 1101(a)(43) before its amendment,
and with a corresponding, earlier version of the commentary to § 2L1.2, which
expressly included suspended terms in the calculation of the term of imprisonment by
quoting from the earlier version of § 1101(a)(43). See U.S.S.G. § 2L1.2 n.7 (1995).
Both before and after the amendments to both § 1101 and the § 2L1.2 commentary,
courts have uniformly looked to the term of imprisonment imposed, regardless of any
suspension, rather than the time actually served. See Banda-Zamora, 178 F.3d at 730;
McKenzie, 1999 WL 735707, at *2; Chavez-Valenzuela, 170 F.3d at 1039 (citing
preamendment cases). In effect, 8 U.S.C. § 1101(a)(48)(B) simply supplanted the
preamendment version of 8 U.S.C. § 1101(a)(43) and U.S.S.G. § 2L1.2 commentary
note 7. Our interpretation is based on "'more than a guess as to what Congress
intended,'" so the rule of lenity does not apply as Tejeda-Perez contends. Graham, 169
F.3d at 790 (quoting Ladner v. United States, 358 U.S. 169, 178 (1958)).


                                          -3-
      Because Tejeda-Perez received a one to fifteen year sentence for the second-
degree theft, the theft conviction is an aggravated felony within the meaning of §
2L1.2(b)(1)(A), even though the prison sentence was suspended. The district court
committed error in concluding otherwise. Because the district court declined to impose
the enhancement, the court did not consider Tejeda-Perez's motion for a downward
departure under § 2L1.2 n.5. We decline the Government's invitation to decide the
propriety of that motion, and leave it for the district court's consideration first.
Accordingly, we reverse and remand for resentencing.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-